Filed 3/30/22 In re Julian S. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 In re JULIAN S. et al., Persons                                  B311604
 Coming Under the Juvenile Court
 Law.                                                             Los Angeles County
 ______________________________                                   Super. Ct. No. 20CCJP05404A-B
 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 J.C.,

           Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Annabelle G. Cortez, Judge. Affirmed.
      Gina Zaragoza, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and David Michael Miller, Deputy
County Counsel, for Plaintiff and Respondent.
                       ____________________
      The juvenile court terminated jurisdiction with an order
granting a father sole physical custody and granting joint legal
custody. The mother appeals. The court did not abuse its
discretion by terminating jurisdiction rather than ordering
reunification services. The child was safe with the father. The
court had broad discretion to make custody orders in the child’s
best interests. Its order granting joint legal custody was
appropriate. We affirm. Citations to statutes are to the Welfare
and Institutions Code.
                                  I
      The mother has two children with Angel M.: Julian S.
(born in September 2013 and presently eight years old) and
Lucas M. (born in April 2020). Although the mother named both
children in the notice of appeal and in her appellate briefs, her
appeal focuses only on the court’s termination of jurisdiction over
Julian and custody orders involving Julian.
      When Julian was born, the mother was in a relationship
with James S., who cared for Julian and raised him as a son.
Julian calls James “Dad” and his “real father.” The court found
James to be Julian’s presumed father. Accordingly, we refer to
James as the “father,” despite the fact Angel M. is Julian’s
biological father.
      Before the juvenile court proceedings, the mother and
father participated in family law proceedings involving Julian.
In December 2019, a family law court gave the mother primary
physical custody of Julian. It granted the father unmonitored




                                 2
visitation on one weekday and every other weekend. In
September 2020, the mother said she and the father were
finalizing an agreement to share custody of Julian equally.
       The Los Angeles County Department of Children and
Family Services became involved due to violence between Angel
M. and the mother, who both pleaded no contest to a section 300,
subdivision (b) allegation that they endangered the children. The
uncontested allegation said Angel M. and the mother had
physical altercations when Julian and Lucas were home. On
September 19, 2020, Angel M. struck the mother’s face, grabbed
her neck, and pushed her head against a car window. During
that incident, Angel M. broke the mother’s nose and the mother
lost consciousness. Angel M. and the mother had other physical
altercations. The mother failed to protect the children by
allowing Angel M. to live in the home and to have unlimited
access to the children. Angel M.’s and the mother’s conduct put
the children at risk of serious physical harm.
       Although they eventually pleaded no contest, on earlier
occasions Angel M. and the mother gave different accounts.
Angel M. claimed there was “nothing physical” and the mother
said the September 2020 incident was the only time Angel M. had
been violent.
       Julian reported he sometimes heard Angel M. and the
mother fight and yell. The fighting made Julian nervous and his
body would shake.
       Julian felt comfortable and safe with the father. The
Department assessed the father’s home, which was clean and
safe. A friend of the mother described the father as a great dad
who had bonded with Julian.




                               3
       On October 14, 2020, the court removed the children,
detained them from Angel M., and released Julian to the mother
and father. The court ordered monitored visitation for Angel M.
and prohibited the mother from being the monitor. The court
also issued a temporary restraining order to protect the mother
from Angel M.
       Julian alternated between living one week with the mother
and one week with the father.
       The mother and Angel M. violated the court’s orders. As of
December 2020, Angel M. was living with the mother again. The
same month, the mother took the children on a trip with Angel
M. and told Julian to lie to the father about it. When the father
learned about the living arrangement and the trip, he notified the
Department.
       On January 13, 2021, at the Department’s request, the
court detained the children from the mother and ordered
monitored visitation. The court released Julian to the father.
       On February 2, 2021, Angel M. and the mother pleaded no
contest to the section 300 allegation we previously recounted, and
the court sustained the petition. The mother allowed the
temporary restraining order against Angel M. to lapse. She did
not want a permanent restraining order.
       After the court removed Julian from the mother, she had
one 9-hour visit with him. She said she only had one monitor,
whose schedule conflicted with the times she wanted to visit.
       On March 22, 2021, the court removed Julian from the
mother’s custody. The court explained its decision: the
September 2020 incident was serious and violent, the violence
between Angel M. and the mother was not isolated, the mother




                                4
minimized this violence, and she gave Angel M. access to the
children.
      The Department recommended the court terminate
jurisdiction over Julian with a custody order giving the father
sole physical custody and joint legal custody with the mother.
Julian’s trial attorney said Julian wanted the court to know he
was “fine” with the Department’s recommendation.
      The mother objected to removal. In the alternative, she
asked the court to maintain jurisdiction over Julian’s case. She
argued she had been the custodial parent before the case began,
she made progress on case issues, she began participating in a
domestic violence program, and she hoped to reunify with both
her sons. She wanted to coparent with the father.
      The court followed the Department’s recommendation. It
granted the father sole physical custody of Julian, granted the
mother and father joint legal custody, and terminated jurisdiction
over Julian. The court explained the father was not the reason
for the Department’s involvement, he followed up appropriately,
and Julian was safe in his care. Because the mother previously
had custody of Julian, the court granted joint legal custody rather
than sole legal custody to the father.
      The court ordered monitored visits for the mother and
ordered the mother and father to mediate a visitation plan. The
court stayed its termination of jurisdiction pending the
mediation.
      The mother and father created a detailed visitation plan.
The plan identifies several approved monitors: the father, four
other family members, and other adults with the mother’s and
father’s consent. The plan allows the mother to visit Julian
weekly on two weekdays for three hours each, every other Friday




                                5
for seven hours, two weekends a month for 18 hours per weekend,
and half of all holidays. The mother may call Julian any night
during a specified hour, as well.
       On May 12, 2021, the court signed a final custody order and
judgment memorializing its earlier orders and the mediated
visitation plan. This final judgment is in our record. On August
18, 2021, the mother requested we take judicial notice of a May
12, 2021 minute order terminating jurisdiction over Julian. We
grant this uncontested request.
       On December 30, 2021, the mother requested we take
judicial notice of a September 27, 2021 order from the juvenile
court. We grant this uncontested request. The juvenile court
found the mother and Angel M. had made substantial progress
and returning Lucas to their care would not raise a substantial
risk to his well-being. The court maintained jurisdiction over
Lucas. It ordered the mother and Angel M. not to live together
until they begin counseling and the Department conducts an
assessment.
                                  II
       The court did not abuse its discretion by terminating
jurisdiction over Julian and it had discretion to grant joint legal
custody.
       We generally review an order terminating jurisdiction for
an abuse of discretion. (In re A.J. (2013) 214 Cal.App.4th 525,
535, fn. 7 (A.J.).) The question is whether juvenile court services
and ongoing supervision were necessary to protect the child from
harm. (In re D.B. (2020) 48 Cal.App.5th 613, 624 (D.B.).) If the
child was safe, then services and supervision were unnecessary
and the court could close the case. (Ibid.) We review the court’s
factual finding that Julian was safe with the father for
substantial evidence. (See A.J., at p. 535, fn. 7.)



                                6
       The court has broad discretion to fashion disposition orders
for the child’s well-being. (In re Corrine W. (2009) 45 Cal.4th 522,
532.) We review the legal question of whether section 361.2
allows the court to grant joint legal custody independently. (See
A.J., supra, 214 Cal.App.4th at p. 535, fn. 7.)
       The court did not abuse its discretion by terminating
jurisdiction. When the juvenile court removes a child from a
custodial parent at disposition, it must determine whether a
noncustodial parent seeks custody of the child. (§ 361.2, subd.
(a).) If the court places a child with a noncustodial parent, it may
issue an order granting custody to that parent and terminate
jurisdiction over the child. (Id., subd. (b)(1).) The court
appropriately selected this option.
       Substantial evidence proves juvenile court services and
ongoing supervision were not necessary to protect Julian from
harm. (See D.B., supra, 48 Cal.App.5th at p. 624.) The safety
concern was Angel M.’s violence and the mother’s willingness to
give Angel M. access to Julian. The court resolved this concern
by granting the father physical custody. Julian approved of
living with the father, with whom he felt safe and comfortable.
The Department found the father’s home clean and safe. When
the court was deciding whether to terminate jurisdiction, the
mother did not raise concerns about Julian’s safety with the
father. Instead, she expressed a desire to coparent with him and,
about six months earlier, said she would agree to equal custody.
The evidence of Julian’s safety with the father was substantial.
       The mother’s arguments against termination of jurisdiction
fail. She had started making progress and participating in
classes, but this did not require the court to retain jurisdiction.
The mother argues it would be in Julian’s best interests and
would support his emotional health to have regular visitation.
The visitation plan provides just that. She suggests her issue of



                                 7
scheduling visits with one monitor in the past means she may not
have the visits, but she ignores the many potential monitors in
the current plan. The mother also does not explain how
maintaining jurisdiction would help her scheduling issues. The
court did not abuse its discretion by terminating jurisdiction with
an extensive visitation plan.
       The mother says the court should have maintained
jurisdiction over Julian because it maintained jurisdiction over
his brother, Lucas. The two children were in different situations.
Julian is older and the father had played a caretaking role in his
life over a long period of time but had never acted as Lucas’s
father. The court acted within its discretion by placing Julian
safely with his father.
       The court did not abuse its discretion when it ordered joint
legal custody. Section 361.2, subdivision (b)(1) allows the court to
grant legal and physical custody to a previously noncustodial
parent, but it does not say custody must be sole custody. We
interpret this section to allow the court to grant joint legal
custody if the court finds this outcome is in the child’s best
interest. The court acknowledged the mother’s previous custodial
relationship with Julian and found the relationship weighed in
favor of joint legal custody. This decision was logical, reasonable,
and it gave the mother more rights than if the court had granted
the father sole legal custody. The court’s decision was within its
authority and the court did not abuse its discretion.




                                 8
                         DISPOSITION
      We affirm.



                                           WILEY, J.

We concur:



             STRATTON, Acting P. J.




             HARUTUNIAN, J.*




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 9